DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the carrier" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim; it is unclear if Applicant intends “the carrier” of line 2 to refer to the previously claimed carrier fluid of independent claim 1 or if “the carrier” is intended to refer to the carrier particulate
Claim 13, as well as claims 14-17, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "degrading the coating" in the second to last line thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a coating’ is not previously required by the claim, and, as such, it is unclear as to what coating is being degraded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. (US 7,407,010 – cited previously) in view of Thompson (US 2003/0045605 – cited previously).
With respect to independent claim 1, Rickman et al. discloses a method comprising:
mixing a resin (col. 5, l. 30-57) with a carrier fluid (col. 3, l. 45-47) and delayed release curing agent particulates (col. 6, l. 24- col. 7, l. 5) to form a treatment fluid (col. 3, l. 45-57), wherein the delayed release curing agent particulates comprise a carrier particulate (col. 4, l. 31-52), a curing agent disposed on the carrier particulate (col. 3, l. 43-45; col. 3, l. 63-66), and a coating (col. 3, l. 66-col. 4, l. 7; col. 9, l. 58- col. 10, l. 11);
introducing the treatment fluid into a subterranean formation (col. 3, l. 19-22; col. 3, l. 31-53)

curing the resin in the subterranean formation (col. 3, l. 52-58; col. 4, l. 15-20).
Rickman et al. further discloses wherein the coating is capable of inhibiting interaction between the particulates and further, wherein suitable coatings dissolve, degrade or are otherwise removed from the surface of the particulate at a desired time such that the curing performance of the resin system is substantially restored once the partitioning agent, i.e., coating, is substantially removed (col. 3, l. 63- col. 4, l. 7).  The partitioning agent may be one that dissipates more slowly in the presence of the treatment fluid (col. 9, l. 58- col. 10, l. 47).  Although silent to wherein the coating comprises polyvinylidene chloride, Thompson teaches encapsulants/coatings that may be applied to downhole treatment chemicals for the purpose of allowing the treatment chemical to partition into the fluid over time; exemplary coatings that may be used include polyvinylidene chloride ([0092]).  Such coatings are further suggested as enabling the release of the treatment chemical some time after the chemical is displaced downhole and into the formation so as to allow transport of proppant into the subterranean formation ([0090]).  Since Rickman et al. discloses the desire to transport particulates downhole and additionally, into a hydraulic fracture as proppant, wherein the proppant is to be consolidated therein, wherein a coating is applied thereto so as to prevent premature interactions of the treatment fluid components, it would have been obvious to one having ordinary skill in the art to try a coating of polyvinylidene chloride as suggested by Thompson as a coating for the hardening agent of Rickman et al. in order to prevent premature reaction of the hardening agent coated particulate carrier with the hardenable resin prior to placement of the proppant within the fracture.
With respect to depending claim 2, Rickman et al. discloses wherein the method is one that coats particulates for use in hydraulic fracturing and frac-packing (col. 3, l. 19-21).  The at a pressure to create or enhance at least one fracture in the formation (col. 1, l. 9-26).  Although silent within the disclosure of the invention as to where the treatment fluid disclosed is introduced into the formation at or above fracture pressure, since Rickman et al. discloses the use of the treatment fluid for hydraulic fracturing and frac-packing, and, further, suggests wherein it is known to introduce such fluids at or above a fracture pressure, it would have been obvious to one having ordinary skill in the art to introduce the treatment fluid of Rickman et al. into the formation at or above fracture pressure in order to create or enhance at least one or more fractures in the subterranean formation when conducting the method of Rickman et al. as a hydraulic fracturing method.
With respect to depending claim 4, Rickman et al. discloses wherein the carrier comprises a wide variety of particulate materials, including proppant (col. 4, l. 31-52).  The reference further provides an example wherein the curing agent is coated onto a proppant (col. 11, l. 21-36).  Rickman et al. additionally suggests wherein the treatment fluid is used in hydraulic fracturing and frac-packing so as to enhance consolidation performance of coated particulates (col. 3, l. 19-25).  Although silent to wherein the resin cures to form agglomerates of cured resin and proppant in one or more fractures in the subterranean formation, since Rickman et al. in view of Thompson suggests the combination of a resin, a curing agent therefore, and a proppant within as placed within a fracture to cure therein, the cured resin of Rickman et al. would be expected to act in the same manner as claimed, i.e., form agglomerates of cured resin and proppant in the fractures in the subterranean formation.  If there is any difference between the fluid of Rickman et al. and that of the instant claims, the difference would have been minor In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
With respect to depending claim 5, Rickman et al. discloses the resin selected from the group as claimed (col. 5, l. 30-57).
With respect to depending claim 6, Rickman et al. discloses wherein the resin is present in the treatment fluid in an amount of 0.1% to about 5% by volume by weight of the proppant (col. 5, l. 53-57), as well as wherein the delayed release curing agent particulates are present in the treatment fluid in an amount of about 0.1% to about 5% by volume by weight of proppant (col. 7, l. 1-5).  The reference further suggests wherein the hardenable resin may be combined in a desired volume ratio of about 1 part hardening agent coated particulates to about 1 part hardenable resin coated particulates, while one skilled in the art would recognize the ratio can vary to suit the application at issue so as to obtain the desired consolidation strength and/or curing time (col. 4, l. 8-20).  Although silent to the presence as by weight of the treatment fluid since Rickman et al. suggests the amounts of each component, as set forth above, and, further provides for wherein one of ordinary skill would recognize suitable ratios to employ, it would have been obvious to one having ordinary skill in the art to determine an amount of resin and delayed release curing agent to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as suggested by Rickman et al., one having ordinary skill would recognize the optimal amount of each to employ based on the desired curing time for the resin and/or consolidation strength.  
With respect to depending claim 7, Rickman et al. discloses wherein the carrier particulate comprises at least one material selected from the group as claimed (col. 4, l. 31-52).
With respect to depending claim 8, Rickman et al. discloses wherein the resin comprises an epoxy resin (col. 5, l. 30-37), wherein the curing agent comprises an amine (col. 6, l. 24-41), wherein the carrier particulate comprises silica (col. 4, l. 31-52), and wherein the degrading the coating occurs in the subterranean formation such that the curing agent is released from the carrier particulate and reacts with the resin (col. 3, l. 63- col. 4, l. 7; col. 9, l. 58- col. 11, l. 12).
With respect to depending claim 9, Rickman et al. discloses wherein the particulates may be coated by the resin/curing agent by any suitable method recognized by one skilled in the art; after being coated, the particulates are suspended in a treatment fluid and placed in the subterranean formation (col. 3, l. 38-58).  The referenced further suggests wherein the particulates are pre-coated with the resin/curing agent and may then be coated with the partitioning agent (col. 3, l. 65- col. 4, l. 7), i.e., coating of polyvinylidene chloride in view of Thompson, as set forth above.  As such, Rickman et al. suggests applying the coating to the composite particulate as claimed.  Although silent to explicitly stating where the carrier and curing agent are mixed to form the composite, since Rickman et al. suggests wherein the particulates, i.e., carrier, may be coated with the curing agent by any suitable method so as to form the curing agent coated particulates, i.e., composite particulate, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to “mix” 
With respect to depending claim 11, Rickman et al. discloses wherein the method is one that coats particulates for use in hydraulic fracturing and frac-packing (col. 3, l. 19-21).  The reference, further suggests wherein hydrocarbon producing wells are stimulated by hydraulic fracturing treatments wherein a fracturing fluid that includes particulates is pumped into the wellbore at a pressure to create or enhance at least one fracture in the formation (col. 1, l. 9-26).  Although silent within the disclosure of the invention as to where the treatment fluid disclosed is introduced into the formation using one or more pumps as claimed, since Rickman et al. discloses the use of the treatment fluid for hydraulic fracturing and frac-packing, and, further, suggests wherein it is known to pump fracturing fluids into the formation so as to emplace the proppant particulates contained therein within a fracture, it would have been obvious to one having ordinary skill in the art to use one or more pumps to introduce the fracturing fluid of Rickman et al. into the formation in order to provide sufficient pressure so as to emplace the particulates included therein into a fracture.
With respect to depending claim 12, Rickman et al. discloses mixing the resin, the carrier fluid and the delayed release curing agent particulates in a mixing tank (col. 3, l. 45-58, wherein a blender is disclosed).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Thompson as applied to claim 1 above, and, further in view of Nguyen et al. (US 6,725,931 – cited previously).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Thompson as applied to claim 1 above, and, further in view of McDaniel et al. (US 6,406,789).
Rickman et al. in view of Thompson suggests the method as set forth above with respect to independent claim 1, wherein Rickman et al. discloses the particulates may be coated by the resin/curing agent by any suitable method recognized by one skilled in the art; after being coated, the particulates are suspended in a treatment fluid and placed in the subterranean formation (col. 3, l. 38-58).  The referenced further suggests wherein the particulates are pre-coated with the resin/curing agent and may then be coated with the partitioning agent (col. 3, l. 65- col. 4, l. 7),  particulate, a water soluble polymer and the curing agent to form a mixture, and extruding such a mixture to form a composite particulate, and then applying the coating thereto.
McDaniel et al. teaches composite proppant particulates prepared by mixing filler/carrier particles (col. 7, l. 50-col. 8, l. 57) with polymeric material and a curable resin/curing agent (col. 6, l. 60 – col. 7, l. 20; wherein a combination of resins is disclosed; col. 11, l. 45-col. 12, l. 13, wherein solubility is suggested) and formed by extruding the mixture (col. 17, l. 1-4).  The such formed composite particle may then be sent to a coating apparatus (col. 1, l. 44-60).  McDaniel et al. further suggests wherein the composite core may include a curable resin (col. 15, l. 8-10; col. 17, l. 66- col. 18, 1. 11), thereby suggesting the resinous component of the core as one component of a two component system.  
	Since Rickman et al. discloses wherein the particulates may be coated by the resin/curing agent by any suitable method recognized by one skilled in the art, as well as wherein the particulates may be a composite, and McDaniel et al. suggests a method of extruding a mixture of one component of a two component curable resin with a filler/carrier particulate and polymer, wherein such a formed particle may be subsequently coated, it would have been obvious to one having ordinary skill in the art to try extruding a mixture of a carrier particulate, polymer and the curing agent, i.e. one component of the curable resin system of Rickman et al., in order to form a .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Thompson as applied to claim 1 above, and, further in view of Blackburn et al. (US 2008/0217010 – cited previously).
Rickman et al. discloses the method as set forth above with respect to independent claim 1 wherein the particulates are disclosed as coated by any suitable method recognized by one of ordinary skill in the art (col. 3, l. 38-40); the reference further suggests wherein the partitioning agent coating is then .
Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Brannon et al. (US 2006/0258546 – cited previously).
With respect to independent claim 13, Rickman et al. discloses a method comprising:
introducing a treatment fluid comprising a resin (col. 5, l. 30-57), a carrier fluid (col. 3, . 45-52) and delayed release curing agent particulates (col. 6, l. 24- col. 7, l. 5) into a subterranean formation (col. 3, l. 19-22; col. 3, l. 31-53), wherein the delayed release curing agent particulates comprise composite particulates (col. 4, l. 39-40), wherein the composite particulates comprise a an amine curing agent (col. 6, l. 24-41) and a polymer blended together to form the composite particulates (col. 4, l. 31-52); introducing the treatment fluid into a subterranean formation (col. 3, l. 45-58); degrading the coating (col. 9, l. 58-col. 10, l. 11); and curing the resin in the subterranean formation (col. 3, l. 52-58; col. 4, l. 15-20).
Rickman et al. suggests a carrier comprising composite particulates prepared from a binder with filler particulate such as silica, and, further notes wherein polymer materials can be used as well (col. 4, l. 31-43).  Although silent to wherein the composite particulate comprises polyvinyl alcohol, Brannon et al. teaches structured composite particulates that exhibit the requisite strength to survive downhole (abstract) wherein the composite is formed from a binder and filler; exemplary binders include polyvinyl alcohol ([0044]) while exemplary fillers include silica ([0048]).  Since Rickman et al. discloses a composite particle formed from a binder with a silica filler particulate and Brannon et al. teaches polyvinyl alcohol as an example of a binder material that may be combined with a filler material, such as silica, that is capable of forming a composite particulate that exhibits requisite strength to survive downhole, it would have been obvious to one having ordinary skill in the art to try a binder of polyvinyl alcohol with the silica 
With respect to depending claim 15, Rickman et al. discloses the resin selected from the group as claimed (col. 5, l. 30-57).
With respect to depending claim 17, Rickman et al. provides an example wherein the curing agent is coated onto a proppant (col. 11, l. 21-36).  Rickman et al. additionally suggests wherein the treatment fluid is used in hydraulic fracturing and frac-packing so as to enhance consolidation performance of coated particulates/proppants (col. 3, l. 19-25).  Although silent to wherein the resin cures to form agglomerates of cured resin and proppant in one or more fractures in the subterranean formation, since Rickman et al. suggests the combination of a resin, a curing agent therefore, and a proppant within as placed within a fracture to cure therein, the cured resin of Rickman et al. would be expected to act in the same manner as claimed, i.e., form agglomerates of cured resin and proppant in the fractures in the subterranean formation.  If there is any difference between the fluid of Rickman et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Brannon et al. as applied to claim 13 above, and further in view of Thompson.
.
13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Brannon et al. as applied to claim 13 above, and, further in view of Nguyen et al..
.
14.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. in view of Thompson.
With respect to independent claim 21, Rickman et al. discloses a method comprising:
mixing a resin with a carrier fluid and delayed release curing agent particulates (col. 6, l. 24- col. 7, l. 5) to form a treatment fluid (col. 3, l. 45-58), wherein the delayed release curing agent particulates comprise an amine (col. 6, l. 24-41) adsorbed onto a silica carrier (col. 4, l. 31-40) and a coating disposed on the silica carrier (col. 3, l. 66-col. 4, l. 7; col. 9, l. 58- col. 10, l. 11); introducing the treatment fluid into a subterranean formation (col. 3, l. 19-22; col. 3, l. 31-
Rickman et al. further discloses wherein the coating is capable of inhibiting interaction between the particulates and suitable coatings dissolve, degrade or are otherwise removed from the surface of the particulate at a desired time such that the curing performance of the resin system is substantially restored once the partitioning agent is substantially removed (col. 3, l. 63- col. 4, l. 7).  The partitioning agent may be one that dissipates more slowly in the presence of the treatment fluid (col. 9, l. 58- col. 10, l. 47).  Although silent to wherein the coating comprises polyvinylidene chloride, Thompson teaches encapsulants/coatings that may be applied to downhole treatment chemicals for the purpose of allowing the treatment chemical to partition into the fluid over time; exemplary coatings that may be used include polyvinylidene chloride ([0092]).  Such coatings are further suggested as enabling the release of the treatment chemical some time after the chemical is displaced downhole and into the formation so as to allow transport of proppant into the subterranean formation ([0090]).  Since Rickman et al. discloses the desire to transport particulates downhole and additionally, into a hydraulic fracture as proppant, wherein the proppant is to be consolidated therein, wherein a coating is applied to the liquid hardenable resin so as to prevent premature interactions thereof with the liquid hardening agent, it would have been obvious to one having ordinary skill in the art to try a coating of polyvinylidene chloride as suggested by Thompson as a coating for the liquid hardening agent of Rickman et al. in order to prevent premature reaction of the liquid hardening agent with the liquid hardenable resin prior to placement of the proppant within the fracture.
With respect to depending claim 22, Rickman et al. suggests a silica carrier as noted above within the rejection of claim 21; although silent as to wherein the silica comprises 
With respect to depending claim 23, Rickman et al. provides an example wherein the curing agent is coated onto a proppant (col. 11, l. 21-36).  Rickman et al. additionally suggests wherein the treatment fluid is used in hydraulic fracturing and frac-packing so as to enhance consolidation performance of coated particulates/proppants (col. 3, l. 19-25).  Although silent to wherein the resin cures to form agglomerates of cured resin and proppant in one or more fractures in the subterranean formation, since Rickman et al. suggests the combination of a resin, a curing agent therefore, and a proppant within as placed within a fracture to cure therein, the cured resin of Rickman et al. would be expected to act in the same manner as claimed, i.e., form agglomerates of cured resin and proppant in the fractures in the subterranean formation.  If there is any difference between the fluid of Rickman et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
Response to Arguments
15.	Applicant’s arguments and amendments made with respect to the 35 USC 112(a) and (b) rejections, as set forth in the previous office action, have been fully considered and are persuasive in view of Applicant’s amendments.  The 112(a) and (b) rejections have been withdrawn. 
16.	Applicant’s arguments with respect to the rejections of claims as unpatentable over Dewprashad in view of Rickman have been fully considered.  In view of Applicant’s deletion of the term “liquid” in the phrase “liquid resin,” the grounds of rejection with respect to Dewprashad has been withdrawn.  However, a new grounds of rejection has been made in view of further consideration of the now pending claim limitations in view of the teachings of Rickman.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,829,100 discloses continuous forming and suspending of consolidatable resin composition coated particulate material in a gelled aqueous carrier fluid wherein a liquid epoxy resin composition is sent to a mixing tub with sand.  There is, however, no disclosure of a delayed release curing agent particulate.
US 9,206,349 discloses powder coated proppant wherein a solid resin and solid resin hardening agent are extruded with a proppant when forming the powder coat thereon.  

US 6,059,035 discloses an epoxide containing liquid and a delayed epoxide hardening agent wherein a delayed silicate solution activator is used therewith; the silicate solution activator is comprised of an ester or an acid having a temporary coating of an elastomer or wax thereon.  
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/22/21